JANVIER, Judge.
This is a companion case to that of Meyers v. Southwest Region Conference Association of Seventh Day Adventists, La.App., 79 So.2d 595.
The Reverend Cox was the other minister who was injured in the same accident in which the Reverend Samuel David Meyers sustained injuries.
For the reasons set forth in our opinion in that case it is ordered, adjudged and decreed that the judgment appealed from be and it is annulled, avoided and reversed and plaintiff’s suit is dismissed at his cost.
■Reversed.